Citation Nr: 0722449	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1955 to July 1958.  He had subsequent active service 
in the Texas Air National Guard with unverified periods of 
active duty for training and inactive duty training until his 
retirement in 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that he developed bilateral hearing loss 
during active duty from February 1955 to July 1958, and it 
was aggravated by noise exposure during active service in the 
Texas Air National Guard.  In the alternative, he claims his 
disability originated as a result of acoustic trauma during 
active duty for training in the Texas Air National Guard.  

From 1958 until 1992, the veteran was also a full time 
civilian employee of the Texas Air National Guard. 

The service medical records for the period of active duty 
from February 1955 to July 1958 do not document bilateral 
hearing loss.  



The medical records of the Texas Air National Guard show 
hearing loss in the right ear in June 1976, but it is not 
clear whether the documentation occurred during a period of 
active duty for training or a period of inactive duty 
training.

On VA examination in April 2004, the examiner expressed the 
opinion that it was less likely than not that the veteran's 
hearing loss was related to military noise exposure.  

In statements, dated in 2004 and 2005, T.E.S., MD, expressed 
the opinion that the veteran's hearing loss was more likely 
than not manifested while the veteran performed his military 
duties. 

As the dates of active duty for training or of inactive duty 
training are pertinent to the claim, further evidentiary 
development is needed.  Under the duty to assist, the case is 
remanded for the following action: 

1. Request from the Texas Air National 
Guard verification of the veteran's 
periods of active duty for training or of 
inactive duty training from 1958 to 1992 
and personnel records, pertaining to the 
veteran's military duties and 
assignments. 

2. Ask the veteran for documentation of 
his duties and assignments as a civilian 
employee of the Texas Air National Guard.  

3. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


